DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's response filed 12/27/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Analysis

2.	This section was previously provided and is repeated here for convenience.  An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s).  See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).  Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999); MPEP 2111.01, Section IV.  Applicant has provided their own definitions to the following phrases:  

    PNG
    media_image1.png
    370
    635
    media_image1.png
    Greyscale
      

    PNG
    media_image2.png
    212
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    632
    media_image3.png
    Greyscale

Accordingly, these explicit definitions will control the interpretations of these phrases, respectively, as the phrase is used in the claim.

Claim Objections
3.	The objection to claim 1 is withdrawn as an appropriate correction was filed.

4.	Claims 1 and 27 as amended and/or newly presented are objected to for improper punctuation, lack of proper punctuation, and improper grammar:
Claim 1:   the comma after “wherein” (line 12) should be removed; a comma should be added after “thereof” (line 13); and “and” should be added before “wherein” in line 13.
Claim 27:  oxygen and fluorine are not proper nouns and should not be capitalized. 
	Appropriate correction is required.  The Examiner will format the claims as suggested in the subsequent rejections.
Claim Rejections - 35 USC § 112
5.	The rejections of claim 1, and thus dependent claims 2, 4-11, 14, 15, 19, and 20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the appropriate corrections filed.

6.	Claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, and claim 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure does not reasonably provide enablement to make and/or use a method of producing a lithium ion battery in the construct claimed and specifically the stated property/result limitations of:
 “…wherein subsequent to said charging, said battery exhibits a solid electrolyte interface (SEI) on the separator thereof, and
wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5% (claim 1); and

“wherein said separator exhibits, subsequent to charging, a SEI measurement in atomic peaks under a scanning electron microscope of at most 70 carbon, at least 8 oxygen, and at least 5 fluorine” (claim 27).

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (Emphasis mine). 

While not means-plus-function limitations, the claims depend on recited properties and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable composition for achieving the stated properties while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement to support its all-encompassing claims that recite a result achieved without the necessary structural and chemical requirements that achieve the result achieved provided in the claims or within the disclosure.
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

	Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all lithium ion batteries assembled and charged in the manner claimed in the construct of  the broadly claimed genera of “a nonwoven separator having randomly oriented fibers” and “an electrolyte” that then subsequently achieves the quoted result.   
See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (Where applicant claimed a composition suitable for the treatment of arthritis having a potency of "at least" a particular value, the court held that the claim was not commensurate in scope with the enabling disclosure because the disclosure was not enabling for compositions having a slightly higher potency. Simply because applicant was the first to achieve a composition beyond a particular threshold potency did not justify or support a claim that would dominate every composition that exceeded that threshold value.).

Likewise to the instance scenario, the limitation of “phosphorous levels of greater than 1.5%” (claim 1) and the limitations of “at least 8 oxygen” and “at least 5 fluorine” (claim 27) are not commensurate in scope with an enabling disclosure given the disclosure is not enabling for how to manipulate or achieve any of these ranges, and because the instant claim would dominate every method of achieving the result claimed in ranges and/or amounts greater than those experimentally achieved.  
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	Accordingly, one of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite the results achieved of:
“…wherein subsequent to said charging, said battery exhibits a solid electrolyte interface (SEI) on the separator thereof, and
wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5% (claim 1); and



This is an all-encompassing claim that covers any and all lithium ion batteries assembled and charged in the manner claimed in the construct of  the broadly claimed genera of “a nonwoven separator having randomly oriented fibers” and “an electrolyte” that then subsequently achieves the quoted results of an SEI Layer on the separator including regions having “phosphorous levels of greater than 1.5%” (claim 1) and the further results of “a separator exhibiting… a SEI measurement in atomic peaks of, “at most 70 carbon,” “at least 8 oxygen” and “at least 5 fluorine” (claim 27) (see In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) above which notes that the use of “at least” in this scenario is improper) which is not enabled by the disclosure.  It is not clear from the claims or the disclosure what is explicitly required in terms of structure, composition, and/or further method steps to achieve the results obtained for the all-encompassing claim.
	For example:
•  Does the battery have to be cycled (charged/discharged) a certain number of times before the results claimed are obtained:
see P12:  a proper charging cycle must be utilized in order to create a sufficient SEI layer; see P62:  Cells formed under this process differ in that the SEI layer has formed on the separator itself, rather than just the anode… and can be clearly seen in Figs. 15, 17 and 18 which show the separator “after 29 cycles in an LFP cell”
 see P72:  test parameters are presented in Table 3 including the number of cycles for the formation of the SEI layer

The separator as claimed requires:  “a nonwoven separator having randomly oriented fibers.”  The disclosure appears to require the separator to include at least a single layer of microfibers and nanofibers together (P18, 23, 24, 46-50, 60, 62, 64, 95).  
It appears the pore size may be critical in achieving the feature (P55; Table 2)
It appears the chemical composition of the microfibers and nanofibers may be critical to achieving the feature (i.e., only polymeric fibers are taught – P46-50, 64).
•  Does the electrolyte require certain structural and/or chemical requirements?
The instant claims simply state “filling the interior volume of said cell with an electrolyte” and does not require a certain form of electrolyte (e.g., solid, liquid, gel, ionic liquid, and combinations thereof), a certain chemical composition thereof, or a given concentration (where applicable) of chemical species utilized.  P63 teaches that “SEI layers are known to be made from decayed electrolyte, and so will contain the lithium salt used in their manufacture.”  Accordingly, it would appear that the electrolyte would have to, at a minimum, require a salt containing phosphorous to achieve the feature claimed (the only example taught is LiPF6 – P61, 72), and at some concentration (not disclosed in the construct of what achieves the minimum value claimed of 1.5% phosphorous).  It would further appear that the type(s) of solvent utilized to achieve the electrolyte would be critical in achieving an SEI layer with certain chemical properties including the given atomic amounts of carbon, fluorine, oxygen, and phosphorous.

As to factors B and E, the fields of material science and electrochemistry are unpredictable arts.  Thus, the formulation and method of making a battery with specified charging conditions in conjunction with structural and compositional requirements to achieve a given result aside from those that have been optimized experimentally may present different problems.  In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims an all-encompassing claim for a method that achieves the quoted results above would require undue experimentation to achieve in terms of additional method steps not recited in the claim with respect to at least charge cycle (or clearly delineated in the specification as to how many are required); as well as selecting and/or creating separators and electrolytes that together achieve the results claimed due to their structural and chemical compositions.   Thus, the all-encompassing claim in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement.  
As to factor C, the state of the prior art, there is not a resource in the state of the prior art that details how to achieve the results obtained given there there is not a resource that teaches how to manipulate any or all of the amount of phosphorous, carbon, oxygen, and fluorine in an SEI layer for a given lithium ion battery construct under certain charging conditions and for certain structures and/or compositions.  Furthermore, the field of search of prior art pertaining to lithium ion batteries is extremely vast with millions of patent-related documents, non-patent 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification does not provide any specific guidance on specific configurations that achieves the full scope of the ranges presented within the construct presented.  There is a single example in terms of a construct that achieves an atomic peak (or wt%) of phosphorous of 3.00 (versus the claimed range of “at least 1.5 wt%”).  This same example teaches values of carbon, oxygen, and fluorine at 68.48, 16.30, and 12.23, respectively (versus the claimed ranges of  “at most 70 carbon,” “at least 8 oxygen” and “at least 5 fluorine”).  No guidance is provided in terms of how to manipulate the amounts of any of the elements within this construct or others.   
Furthermore, this specific example is detailed in its requirements for both the separator (DWI Silver 25 –see P64:  comprising nanofibrillated polyacrylonitrile fibers, nanofibrillated cellulose fibers, and polyethylene terephthalate fibers at 5 mm length and 0.3 denier per filament with Table 2 detailing the required thickness, porosity percentage, pore size, etc.) and the electrolyte (P72:  1 M LiPF6 in a 4:3:3 volumetric mixture of ethylene carbonate, dimethyl carbonate, and diethyl carbonate) versus the claimed “a nonwoven separator having randomly oriented fibers” and “an electrolyte.”  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).  This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

The application, as originally filed, explicitly states that, “To date, standards in place today do not comport to such critical considerations concerning the deposition of the solid electrolyte interface layer”  (P12).  It is thus concluded that the all-encompassing claim directed to achieving specified results for which the instant application notes the prior art does not consider in a field that is unpredictable militates against a finding of enablement.  A person skilled in the art could not use the genus as a whole without undue experimentation.  
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on determining a method with appropriate additional steps in terms of at least cycling the battery, as well as both structural and compositional requirements of each of the electrolyte and separator that achieve the resulting ranges of elements within the SEI layer on the separator for which there is no guidance within 
Appropriate correction is required.

7.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Newly added claim 27 recites, ““wherein said separator exhibits, subsequent to charging, a SEI measurement in atomic peaks under a scanning electron microscope of at most 70 carbon, at least 8 oxygen, and at least 5 fluorine” (claim 27).  The feature fails to meet the written description given:  
1)  it is not the separator but the SEI layer that exhibits the atomic peaks shown in Table 12 and taught at P96; 
2) it is not an “SEI measurement” but a measurement by way of EDX/EDS (energy dispersive X-ray spectroscopy) under a scanning electron microscope (P96); and 
3) the separator is not taught as having the atomic peaks claimed, rather it is the solid electrolyte interface layer with the atomic peaks presented (Table 12; P96).  
	Appropriate correction is required. 


Claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, claims 9-11, and claim 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 27 recite the ambiguous, non-definitive features of:
“…wherein subsequent to said charging, said battery exhibits a solid electrolyte interface (SEI) on the separator thereof, and
wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5% (claim 1); and

“wherein said separator exhibits, subsequent to charging, a SEI measurement in atomic peaks under a scanning electron microscope of at most 70 carbon, at least 8 oxygen, and at least 5 fluorine” (claim 27).

As noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The above quoted features do not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the functional claim language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.  
	For example, it is not clear from the claim terms (or the disclosure) what is explicitly required in terms of structure, composition, and/or further method steps to achieve the results obtained.

•  Does the battery have to be cycled (charged/discharged) a certain number of times before the results claimed are obtained:
see P12:  a proper charging cycle must be utilized in order to create a sufficient SEI layer; see P62:  Cells formed under this process differ in that the SEI layer has formed on the separator itself, rather than just the anode… and can be clearly seen in Figs. 15, 17 and 18 which show the separator “after 29 cycles in an LFP cell”
 see P72:  test parameters are presented in Table 3 including the number of cycles for the formation of the SEI layer
•  Does the separator require further structural and/or compositional requirements to achieve the results obtained?
The separator as claimed requires:  “a nonwoven separator having randomly oriented fibers.”  The disclosure appears to require the separator to include at least a single layer of microfibers and nanofibers together (P18, 23, 24, 46-50, 60, 62, 64, 95).  
It appears the pore size may be critical in achieving the feature (P55; Table 2)
It appears the chemical composition of the microfibers and nanofibers may be critical to achieving the feature (i.e., only polymeric fibers are taught – P46-50, 64).
•  Does the electrolyte require certain structural and/or chemical requirements?
The instant claims simply state “filling the interior volume of said cell with an electrolyte” and does not require a certain form of electrolyte (e.g., solid, liquid, gel, ionic liquid, and combinations thereof), a certain chemical composition thereof, or a given concentration (where applicable) of chemical species utilized.  P63 teaches that “SEI layers are known to be made from decayed electrolyte, and so will contain the 6 – P61, 72), and at some concentration (not disclosed in the construct of what achieves the minimum value claimed of 1.5% phosphorous).  It would further appear that the type(s) of solvent utilized to achieve the electrolyte would be critical in achieving an SEI layer with certain chemical properties including the given atomic amounts of carbon, fluorine, oxygen, and phosphorous.
Accordingly, as detailed above, it is not clear from the claim terms what is necessary in terms of additional method steps (i.e., at least number of cycles), as well as the structural and compositional requirements of at least the separator and electrolyte that are necessary for use within the method claimed to achieve the results obtained as quoted above.  Accordingly, the quoted language is considered to render the claims indefinite given the quoted language does not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.  
	Claim 1 recites the following with highlighting added: 

    PNG
    media_image4.png
    322
    630
    media_image4.png
    Greyscale

said charging” is not clear as there are two charging steps recited in the claim as highlighted above, wherein it is not clear which of the two is being referenced in line 12 of “wherein, subsequent to said charging,” or whether this is meant to be subsequent to both charging steps.  
The issue identified above is compounded at claim 27 which recites the same feature of “subsequent to said charging” and is rejected for the same reason.
Claims 9-11 are indefinite because they recite ranges for the C-rate that are larger and outside the scope of the claimed C-rate range of claim 1 (C/10 of claim 1 is a smaller value than C/4, C/6, C/8 of claims 9-11). A dependent claim range cannot allow for values larger than the range required of the independent claim. 
An example of this is if the C-rate is 100, then C/10 is [100/10= 10] such that in the example, the range claimed is “less than or equal to 10.” Claim 9 then defines said C-rate is less than or equal to C/4 or in the example, “less than or equal to 25 given 100/4 = 25.   Claim 1 cannot recite the C-rate is “less than or equal to 10” followed by “less than or equal to 25.”  This would allow a C-rate of 15 to not read on claim 1, but somehow read on dependent claim 9.
This issue has been present in the claim set and rejected under 35 U.S.C. 112(b)/second paragraph (in the construct of the amendment of “charging said cell at a C-rate less than or equal to C/10” as presently amended) and not addressed since the Office Action mailed 1/15/2020.  
Claim 27 recites the feature of “a SEI measurement in atomic peaks” which is not clear given atomic peaks are measured by way of EDS/EDX under SEM (P96).  
	Appropriate correction is required.  

Claim Rejections – 35 USC § 103
9.	The rejection of claims 1, 2, 4-11, 14, 15, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Amiruddin (US 2011/0236751) in view of Morin (US 2014/0141336) is withdrawn for the following reasons (MPEP § 2143.03):
“All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	As detailed above in the rejections under both 35 U.S.C. 112(a)/first paragraph and 112(b)/second paragraph, the claim language of:
 “…wherein subsequent to said charging, said battery exhibits a solid electrolyte interface (SEI) on the separator thereof, and
wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5% (claim 1); and



is not clear from the claim terms or the disclosure in terms of what is required to achieve the results claimed.  For example, the rejection of Amiruddin (US 2011/0236751) in view of Morin (US 2014/0141336) meets the features presented of lines 1-11 as previously outlined in the prior Office Actions, wherein it is not clear what further method steps and/or structural and compositional requirements are needed to obtain the property/result newly claimed.  To argue inherency would appear to be in error as there are clearly some requirements in terms of both further method steps and/or structural and compositional requirements needed, it is just not clear what those method steps and/or structural and compositional requirements are from the disclosure or claims.  
Response to Arguments
10.	Applicant's arguments filed 12/27/2021 have been fully considered in view of the amended claims.  Applicant argues that the present claims are not obvious in view of either reference, whether individually viewed or combined.  The Examiner notes that the reason for withdrawal of the rejection is detailed above in terms of it being improper to speculate about the meaning of indefinite claim language and then enter an obviousness rejection in view of that speculative interpretation (see section 7 above).

Conclusion
11.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (2015/0332805) teaches the assembly lithium ion batteries using non-aqueous electrolyte solutions (P78), a carbonaceous anode (P51), and wherein:

    PNG
    media_image5.png
    244
    674
    media_image5.png
    Greyscale

	Martin et al. (US 2015/0364793) teaches:

    PNG
    media_image6.png
    370
    354
    media_image6.png
    Greyscale

Scott et al. (2009/0274849) teaches a formation process in which a battery is charged to a voltage of 2.8 volts at a rate of C/10, and then holding the battery at the  2.8 volt level for four hours (P55).  
Mao et al. (US 2009/0017194) teaches lithium batteries in which the cells were charged at a C/3 rate until the cell voltage reached 4.2 volts, and then this voltage was held at 4.2 volts for one hour or until the current dropped to below 0.03 mA (P65).  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729